DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 15, 2020 was filed after the mailing date of the application on May 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
5.	Claims 15-23 and 25-26 are objected to because of the following informalities:  These claims depend from claims that have been cancelled.  Claim 15 depends from Claim 1, but it should instead depend from Claim 14.  Claim 16 depends from Claim 1, but it should instead depend from Claim 14.  Claim 17 depends from Claim 3, but it should instead depend from Claim 16.  Claim 18 depends from Claim 4, but it should instead depend from Claim 17.  Claim 19 depends from Claim 5, but it should instead depend from Claim 18.  Claim 20 depends from Claim 5, but it should instead depend from Claim 18.  Claim 21 depends from Claim 1, but it should instead depend from Claim 14.  Claim 22 depends from Claim 1, but it should instead .  Appropriate correction is required.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program product, comprising program code instructions.  According to MPEP 2106.03 I, claims that are not directed to any of the statutory categories include products that do not have a physical or tangible form, such as a computer program per se when claimed as a product without any structural recitations.  Thus, Claim 26 is directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 14, 16, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugino (US 20050259064A1) in view of Hasegawa (US 20110157158A1).
12.	As per Claim 14, Sugino teaches method for displaying graphical content (motion picture display, [0131]), comprising: an alternation of display periods, during which all or a portion of the graphical content is displayed, and periods of absence of display, during which the graphical content is not displayed, according to successive cycles (black display duration or the ratio of the image display duration in one frame period (impulse ratio), [0074], switching control between the image display signal and the black display signal in each frame, [0209]) that take place at a predetermined frequency Fd (60 Hz progressive scan, [0017]), with each cycle having a duration (T) and comprising a display period of duration (T1) followed or preceded by a non-display period of duration (T2) [0074, 0209].  It is well-known in the art that frequency (Fd) is defined by the relationship Fd = 1/T.  Thus, said frequency (Fd) being defined by the relationship Fd = 1/(T1+T2) [0074, 0209].  In that the duration (T1) is comprised in an interval of values ranging from 15 to 30% of the duration (T) of said cycles (ratio of the image display duration in one frame period (impulse ratio), [0074], impulse ratio is set to be 30%, [0131]), and in that the frequency (Fd) is comprised in an interval of values ranging from 60 to 90 Hz [0017].  The display device can be a television apparatus that displays motion pictures (liquid crystal display is to prevent blur injury arising when displaying motion pictures by simulating impulse type display, and is suitable for monitors for liquid crystal television apparatus, [0314]).
	However, Sugino does not expressly teach displaying the graphical content in a content playback device (DISP).  However, Hasegawa teaches method for displaying graphical content in a content playback device (DISP) (image playback unit 3 is a video apparatus having a function of playing back both 2D images and 3D images, display device 5 is an output device of input image data, including a monitor in addition to a so-called television receiver, [0007]), comprising: an alternation of display periods, during which all or a portion of the graphical content is displayed, and periods of absence of display, during which the graphical content is not displayed, according to successive cycles, with each cycle having a duration (T) and comprising a display period of duration (T1) followed or preceded by a non-display period of duration (T2),
and in that the duration (T1) is comprised in an interval of values ranging from 15 to 30% of the duration (T) of said cycles (length of the lighting period of each horizontal line is 25% of one frame period (namely, Duty ratio is 25%), [0233]).  Since Sugino teaches the display device can be a television apparatus that displays motion pictures [0314], this teaching from Hasegawa can be implemented into the device of Sugino so that it displays the graphical content in a content playback device (DISP).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugino to include displaying the graphical content in a content playback device (DISP) because Hawegawa suggests that it is well-known in the art for an image playback unit to output graphical content to a television [0007].
13.	As per Claim 16, Sugino teaches wherein the frequency (Fd) varies over time (vary the frame frequency of the image signal to be supplied to liquid crystal display panel 6, [0125]).
suitable to monitors for computers, and others, [0314]).
15.	As per Claim 23, Sugino teaches wherein said predetermined frequency (Fd) is defined by a user (frame frequency of the input image signal is varied based on the user’s instruction, [0059]).
16.	As per Claim 24, Claim 24 is similar in scope to Claim 14, and therefore is rejected under the same rationale.  As per Claim 25, Claim 25 is similar in scope to Claim 14, and therefore is rejected under the same rationale.
17.	As per Claim 26, it would have been obvious to one of ordinary skill in the art for Sugino to include computer program product, comprising program code instructions to execute the steps of the method, when said program is executed on a computer (DISP) in order to perform the method discussed in the rejection for Claim 14.
18.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugino (US 20050259064A1) in view of Hasegawa (US 20110157158A1), further in view of Kurikko (US 20130147857A1).
Sugino and Hasegawa are relied upon for the teachings as discussed above relative to Claim 14.  Sugino teaches an example in a case where input image content is one that was shot dark, outdoors, such as a broadcast of a night game of soccer, the material was likely taken at low shutter speeds, entailing a large amount of motion blur.  Therefore, there is little possibility of image quality defects occurring even if the impulse ratio is set small [0130].  For this reason, for example, the impulse ratio is set to be 30% [0131].  In the case of an image where the full 
However, Sugino and Hasegawa do not expressly teach wherein the frequency of the signal is equal to 70 Hz or 84 Hz.  However, Kurikko teaches the display 20 may operate with a display frame rate of 75 Hz, for example [0071].  Since this 75 Hz is an example, it would have been obvious to one of ordinary skill in the art that the frequency can be a little less and can be 70 Hz.  Thus, the frequency of the signal is equal to 70 Hz or 84 Hz [0071].  Kurikko teaches the duty cycle T1/(T1+T2) (duration of a blank field 38 is a proportion of the duration of a display frame 36 may be referred to as the duty cycle, [0079]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugino and Hasegawa so that the frequency of the signal is equal to 70 Hz or 84 Hz because Kurikko suggests that this reduces flicker and blur [0082].
21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugino (US 20050259064A1) in view of Hasegawa (US 20110157158A1), further in view of Poon (US006181300B1).
Sugino and Hawegawa are relied upon for the teachings as discussed above relative to Claim 14.
However, Sugino and Hawegawa do not expressly teach wherein the duration (T1) of said display periods varies over time.  However, Poon teaches a dynamic vertical blanking time variation circuit that dynamically varies the frame rate of the first display device by varying a vertical blanking time of the first display device on a frame by frame basis (col. 2, lines 45-49).  Since the duration of the blanking periods varies over time, this means that the duration (T1) of the display periods also varies over time (col. 2, lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugino and Hawegawa so that the duration (T1) of said display periods varies over time because Poon suggests that this is needed in order to synchronize display devices (col. 2, lines 45-54).
Allowable Subject Matter
20.	Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the claims are rewritten to overcome the objections discussed above.
21.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 17 and base Claim 14 and intervening Claim 16, and in particular, do not .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






JH
/JONI HSU/Primary Examiner, Art Unit 2611